DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9-11, 14-15, 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ying et al (US 20150043922, Ying).
As to claim 9, Ying discloses an optical USB connector (fig. 1 device 30) comprising:
a host circuit (fig. 1, circuit 310) configured to perform USB communication with a USB host (host 10);
a device circuit (circuit 320) configured to perform USB communication with a USB device (device 20); and
a full-duplex optical communication channel optically coupling the host circuit and the device circuit (fig. 3, 4, par. 26), the full-duplex optical communication channel being comprised of a first optical communication channel and a second optical communication channel (channels 331, 332), the device circuit detecting connection of the device circuit to the USB device (par. 19. Note: Device 20 is a USB device since it adopts a USB 3.0 specification; par. 25 “determines that the device 20 is coupled to the optical transceiver module 320”), 
the device circuit transmitting an optical signal associated with the detected connection to the host circuit via the first optical communication channel (par. 25, “transmitting optical signals for notifying the host 10 that the device 20 has been coupled”), the host circuit receiving the optical communication signal, the host circuit connecting a termination resistance responsive to the optical signal (par. 26, “coupled to the impedance Z1”), 
the host circuit switching into a USB high-speed working state (par. 19, 28. Note: Because the host is implemented by a high speed transceiver device,  entering “a normal operation state” is equivalent to “switching into a USB high-speed working state), and the host circuit and the device circuit performing full-duplex USB communication via the full-duplex optical communication channel (fig. 1, par. 20 “terminal OTx1 transmits an optical signal, … to the optical signal receiving terminal ORx2”, “terminal OTx2 transmits an optical signal… to the optical signal receiving terminal ORx1”), thereby coupling the USB host and the USB device via a USB optical connection (fig. 1 shows the coupling of USB host 10 and USB device 20 via device 30).
	As to claim 10, Ying discloses the apparatus of claim 9, wherein the host circuit includes a control state machine configured to connect the termination resistance (par. 28).
As to claim 11, Ying discloses the apparatus of claim 9, wherein the device circuit detects the connection of the device circuit to the USB device via an RC network (fig. 1, par. 25).
As to claim 14, Ying discloses the apparatus of claim 9, wherein the host circuit includes at least one control state machine configured to switch between two or more operational states associated with the host circuit (par. 28 “enters a normal operation state”).
As to claim 15, Ying discloses the apparatus of claim 14, wherein an operational state is any of a high-speed working state, a low-power consumption mode, an RX detect state, and an equipment unplugged state (par. 26 “received an optical signal transmitted from the optical signal transmitting terminal OTx2”). 
As to claim 17, Ying discloses the apparatus of claim 9, wherein the device circuit includes at least one control state machine configured to switch between two or more operational states associated with the host circuit (fig. 2). 
As to claim 18, Ying discloses the apparatus of claim 17, wherein an operational state is any of a high-speed working state, a low-power consumption mode, an RX detect state, and an equipment unplugged state (par. 25).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ying in view of Kim et al (US 20190380102, Kim).
As to claim 1, Ying discloses a method comprising:
detecting connection of a device circuit to a USB device (par. 25, “the device end receiver termination detection determines whether the device 20 is coupled”), 
connecting the device circuit to the USB device (par. 25, by “enters the driving light state S2”); and
	transmitting an optical signal associated with the detected connection to a host circuit via an optical communication channel (par. 25 “transmitting optical signals for notifying the host 10 that the device 20 has been coupled”).
Ying does not disclose the detecting connection of a device circuit including: transmitting an electrical pulse through a reactive network and detecting a change in a delay associated with the electrical pulse responsive to connecting the device circuit. In the same field of art (data transferring), Kim discloses a node unit comprising: a delay measurement unit which transmits a test signal for measuring a delay to an adjacent node unit via transport medium and detects a loopback signal (abstract). In one embodiment, Kim discloses detecting connection (par. 59, “when there are a plurality of remote units that are cascade connected to each other”) including: transmitting an electrical pulse through a reactive network (“a delay measurement signal is transmitted to each remote unit”) and detecting a change in a delay associated with the electrical pulse responsive to connecting the device circuit (par 60 “delay to each remote unit is measured”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ying and Kim, by transmitting an electrical pulse through a reactive network and detecting a change in a delay associated with the electrical pulse responsive to connecting the device circuit. The motivation is to improve the quality of data transfer in the system (Background, par. 5).
As to claim 2, Ying/Kim discloses the method of claim 1, further comprising the device circuit turning off the optical signal (Ying, par. 25, “does not transmit any optical signal”) responsive to the device circuit being unplugged from the USB device (“device is detached from the optical transmission device 30”).
As to claim 3, Ying/Kim discloses the method of claim 1, wherein the reactive network is an RC network (Ying, par. 25).
As to claim 4, Ying/Kim discloses the method of claim 1, further comprising converting an electrical signal into the optical signal (Ying, optical module 320; Kim, fig. 2 O/E converter 50, 60).
As to claim 12, Ying discloses the apparatus of claim 11, but does not discloses the apparatus further comprising a pulse generator to transmit one or more electrical pulses through the RC network. In the same field of art (data transferring), Kim discloses a node unit comprising: a delay measurement unit which transmits a test signal for measuring a delay to an adjacent node unit via transport medium and detects a loopback signal (abstract). In one embodiment, Kim discloses an apparatus comprises a pulse generator to transmit one or more electrical pulses through a RC network (par. 58 “a test pulse for measuring a delay is generated”) and a delay detector for detecting a change in a delay associated with the electrical pulse responsive to connecting the device circuit (par 60 “delay to each remote unit is measured”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ying and Kim, by comprising a pulse generator to transmit one or more electrical pulses through the RC network. The motivation is to improve the quality of data transfer in the system (Background, par. 5).
As to claim 13, Ying/Kim discloses the apparatus of claim 12, further comprising a delay detector configured to monitor the one or more electrical pulses to determine a change in a delay time associated with the RC circuit (Kim, par. 58).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ying in view of Kim and further in view of Tong et al (US 20140178015).
As to claim 5, Ying/Kim discloses the method of claim 1, but does not disclose wherein the conversion is performed by a VCSEL. In the same field of art (data transferring), Tong discloses a connecting device for a fiber optic cable includes a first part having first and second electrical connectors located on its housing, and a second part having a third electrical connector located on its housing (abstract). In one embodiment, Tong discloses an electro-optic conversion is performed by a VCSEL (par 47). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ying/Kim and Tong by performing conversion by a VCSEL. The motivation is to reduce the size and to increase the flexibility of the system (par. 3).
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ying in view of Wright (US 7293118).
As to claim 6, Ying discloses a method comprising:
receiving an optical signal from a device circuit (par. 26, “receives an optical signal transmitted from the optical signal transmitting terminal OTx2”) via a first optical communication channel (“through the optical fiber 332”);
	connecting a termination resistance responsive to the optical signal (“coupled to the impedance Z1”);
	switching into a USB high-speed working state (par. 1 “high speed electronic transceiver device” par. 28 Note: “enters a normal operation state” is a high speed working state because of the high speed transceiver device); and
performing full-duplex USB communication (par. 23) via the first optical communication channel (fig. 1, channel 332) and a second optical communication channel (channel 331).
Ying does not disclose the step of transitioning a host circuit into a low-power consumption mode responsive to the host circuit being connected to a USB host. In the same field of art (data transferring), Wright discloses a method for coupling a host computer to one or more peripherals or for coupling peripherals to one another (abstract). In one embodiment, Wright discloses the step of transitioning a host circuit into a low-power consumption mode responsive to the host circuit being connected to a USB host (fig. 4, col 5 lns 30-35). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ying and Wright by transitioning a host circuit into a low-power consumption mode responsive to the host circuit being connected to a USB host. The motivation is to reduce the power consumption of the system (col 3 lns 25-30).
	As to claim 7, Ying/Wright discloses the method of claim 6, further comprising the host circuit transitioning between performing the full-duplex USB communication and entering an RX detect state responsive to a loss in the optical signal (Ying, par. 23).
	As to claim 8, Ying/Wright discloses the method of claim 6, wherein the connecting is performed by a state machine (Ying, fig. 2).
Claim 16, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ying in view of Chen et al (US 20170017604, Chen).

	
As to claim 16, Ying discloses the apparatus of claim 15, but does not disclose wherein the RX detect state includes the control state machine being configured to detect a USB high-speed signal or an LFPS signal to infer an LTSSM state. In the same field of art (USB), Chen discloses a protocol transparent retimer circuit monitors certain link layer control signals, detects far-end receiver parameters of the link partners, and detects attributes of the data signal on the link to determine the link status and operate the retimer in accordance with the determined link status (abstract). In one embodiment, Chen further discloses a control state machine being configured to detect a USB high-speed signal or an LFPS signal to infer an LTSSM state (par 28-30). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ying and Chen by configuring the control state machine to detect a USB high-speed signal or an LFPS signal to infer an LTSSM state. The motivation is to standardize the system, to increase the flexibility of the system (par. 3).
As to claim 19, Ying discloses the apparatus of claim 18, but does not disclose wherein the RX detect state includes the control state machine being configured to detect a USB high-speed signal or an LFPS signal to infer an LTSSM state. In the same field of art (USB), Chen discloses a protocol transparent retimer circuit monitors certain link layer control signals, detects far-end receiver parameters of the link partners, and detects attributes of the data signal on the link to determine the link status and operate the retimer in accordance with the determined link status (abstract). In one embodiment, Chen further discloses a control state machine being configured to detect a USB high-speed signal or an LFPS signal to infer an LTSSM state (par 28-30). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ying and Chen by configuring the control state machine to detect a USB high-speed signal or an LFPS signal to infer an LTSSM state. The motivation is to standardize the system, to increase the flexibility of the system (par. 3).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ying in view of Zeng et al (US 10461851, Zeng).
As to claim 20, Ying discloses the apparatus of claim 9, but does not disclose wherein the optical USB connector is an optical USB cable of a length greater than 100m. In the same field of art (USB), Zeng discloses an amount of current provided to a laser diode of an optical network transceiver device is monitored, the amount of current reaching a threshold limit is detected, and the power output of the optical network transceiver device is monitored (abstract). In one embodiment, Zeng further discloses an optical USB cable of a length greater than 100m (col 3 lns 50-65). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ying and Zeng by comprising an optical USB cable of a length greater than 100m. The motivation is to increase the capability of the system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN PHAN whose telephone number is (571)270-1002. The examiner can normally be reached Mon-Fri, 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.P/               Examiner, Art Unit 2184                                                                                                                                                                                         

/HENRY TSAI/               Supervisory Patent Examiner, Art Unit 2184